DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bo (CN 101465628).

    PNG
    media_image1.png
    433
    779
    media_image1.png
    Greyscale

Annotated Figure 2
Considering claim 1, Bo (Figure 2) teaches a resonator, comprising: a substrate (1 + page 7 last paragraph); and a multilayer structure, formed on the substrate, the multilayer structure successively comprising a lower electrode (4), a piezoelectric layer (5) and an upper electrode layer (13 + page 8 first paragraph) from bottom to top, wherein a cavity (2 + page 8 first paragraph) is formed between the substrate and the multilayer structure, the cavity is delimited by an upper surface of the substrate and a lower surface of the multilayer structure, a middle region of a part, corresponding to the cavity, of the lower surface of the multilayer structure is a plane, a smooth curved surface for a smooth transition is between an edge of the middle region and an edge of the cavity and the smooth curved surface is between the upper surface of the substrate and the plane (see Annotated Figure 2).
Considering claims 2 and 11, Bo (Annotated Figure 2) teaches wherein the smooth curved surface comprises a first curved surface and the second curved surface that are connected in a manner of smooth transition (see Annotated Figure 2).
Considering claims 3 and 12, Bo (Annotated Figure 2) teaches wherein a vertical section of the first curved surface has a shape of inverted parabola, a vertical section of the second curved surface has a shape of a parabola and the first curved surface is below the second curved surface (see Annotated Figure 2).
Considering claims 4 and 13, Bo (Annotated Figure 2) teaches wherein a curvature of the smooth curved surface at each point is less than a first preset value (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claims 5 and 14, Bo (Annotated Figure 2) teaches wherein an included angle between the substrate and a tangent plane at a junction of the smooth curved surface and the substrate is less than 45 degrees (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claims 6 and 15, Bo (Annotated Figure 2) teaches wherein a part corresponding to the cavity of the upper surface of the substrate has no sudden changes (see Annotated Figure 2).
Considering claims 8 and 17, Bo (Figure 2) teaches wherein the substrate is any one of a gallium arsenide substrate, a silicon carbide substrate, a sapphire substrate, a lithium niobate substrate, a lithium tantalate substrate or various composite substrates (1 + page 8 paragraph three).
Considering claims 9 and 18, Bo (Figure 2) teaches wherein the substrate is a Si substrate (1 + page 8 paragraph three).
Considering claim 10, Bo (Annotated Figure 2) teaches a semiconductor device, comprising a resonator, the resonator comprises; a substrate (1 + page 7 last paragraph); and a multilayer structure, formed on the substrate, the multilayer structure successively comprising a lower electrode (4), a piezoelectric layer (5) and an upper electrode layer (13 + page 8 first paragraph) from bottom to top, wherein a cavity (2 + page 8 first paragraph) is formed between the substrate and the multilayer structure, the cavity is delimited by an upper surface of the substrate and a lower surface of the multilayer structure, a middle region of a part, corresponding to the cavity, of the lower surface of the multilayer structure is a plane, a smooth curved surface for a smooth transition is between an edge of the middle region and an edge of the cavity and the smooth curved surface is between the upper surface of the substrate and the plane (see Annotated Figure 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bo (CN 101465628)..
Considering claims 7 and 16, Bo teaches wherein the cavity has a height as described above.
However, Bo does not explicitly teaches wherein a height of the cavity is any value between 100 nm and 2,000 nm.  It would have been an obvious matter of design choice to have a height of the cavity is any value between 100 nm and 2,000 nm, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN P GORDON/Primary Examiner, Art Unit 2837